Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/27/21 has been entered.
 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 6-7, is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rotter 5,167,579 in view of Coulton 6,298,613.
Rotter teaches:

 an elongated strip of fibrous material comprising randomly aligned fibers joined
by binding agents and cured to produce an air-permeable mat having a top side, a bottom side, opposed edge portions, and a central portion between the opposed edge portions (fig. abstract for material);
the air-permeable mat being sized to be installed along a ridge or hip of a roof covering a ventilation slot formed along the ridge or hip (fig. 1);
 wherein, when the ridge vent is installed along the ridge or the hip of the roof, the fibrous material directly contacts the roof (fig. 1);
Rotter teaches the invention as discussed above, but is silent regarding the air permeable mat having a longitudinally extending air gap formed in the fibrous material along the bottom side of the mat. 
Coulton also teaches:
Regarodng claims 1, 22 an air-permeable mat 32 (fig. 1, col. 4, ll. 26-36) having a top side 40, a bottom side 42, opposed edge portions (fig. 2), and a central portion (corresponding to opening 22, fig. 2) between the opposed edge portions (fig. 2);
the air-permeable mat being sized to be installed along a ridge or hip of a roof covering a ventilation slot 22 (fig. 2) formed along the ridge or hip (fig. 2);
wherein the air gap separates the opposed side portions and is configured to facilitate bending of the mat along the central portion of the mat (fig. 2).

Coulton further teaches: 

It have been obvious to one of ordinary skill in the art at the time of the invention to have the Rotter invention modified with the Coulton flexible hinge (col. 5, ll. 46-47) in order to in order to flex easily the matt along the ridge of the roof. 
Coulton further teaches:
2.    The ridge vent of claim 1 further comprising a moisture barrier 50 or 62 (fig. 1-2 ) on the top side 15 of the air-permeable mat to prevent rainwater from penetrating into the mat when the mat is installed along the ridge or hip of a roof (col. 5, ll. 48-30, col. 6, ll. 3-12).
6.    The ridge vent of claim 1, wherein the air gap extends generally along a longitudinal center line  of the mat (fig. 2).
7.    The ridge vent of claim 1 wherein the air gap is generally V-shaped (fig. 2) to accommodate folding of the ridge vent along the longitudinal center.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 22 is/are rejected under pre-AIA  35 U.S.C. 102(a1) as being anticipated by of Coulton 6,298,613,
Coulton teaches:
Regarding claim 22. An elongated roof vent 30 (fig. 1) for installation along a ridge or hip of a roof (fig. 2) covering a ventilation slot 22 (fig. 2), the roof vent having longitudinally extending opposed edge portions 38, 36 or 52, 54 (fig. 2) flanking a longitudinally extending central portion (above opening 22, fig. 2) and having an upper layer 62 (fig. 1) that is substantially impermeabie to moisture (col. 6, ll. 3-16) and a lower layer 32 (fig. 1-2) beneath the upper layer, the lower layer being formed of an open weave mat (col. 4, ll. 28-29) that permits a flow of air there through from the central portion of the roof vent toward the edge portions of the roof vent (fig. 2, where arrows show the flow of air from the opening 22 through the mat 32), at least one region of the open weave mat having an air gap 34 (fig. 1) formed in a bottom surface 42 (fig. 1, col. 4, ll. 37-39) of the open weave mat and extending longitudinally along the central portion of the roof vent (col. 4, ll. 29-34), the air gap configured to facilitate folding of the roof vent over the ridge or hip of the roof, and wherein, when the roof vent is installed along the ridge or the hip of the roof, the open weave mat material directly contacts the roof (col. 4, ll. 37-46).

Response to Arguments

Applicant's arguments filed 8/27/21 have been fully considered but they are not persuasive. 
Regarding the argument about the Rotter unitary construction mat, the examiner note that the Coulton also teaches a single unit/unitary mat 32. Said one piece mat is made/formed as an indeterminate-length, single sheet, openwork mat or web, 32 of  
randomly convoluted polymeric filaments (col. 4, ll. 26-30 and col. 6, ll. 34-36). The Coulton did not disclose that the vent is made of “dissimilar sheet laminated or otherwise bonded together” (see Rotter col. 3 ll. 66-68), Therefore both mats have unitary construction, according to the dictionary and the Rotter definition. Therefore, this argument is moot. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., unitary construction mat) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	In response to the applicant’s argument about the air gap, the examiner did not apply element 50 as a gap in this office action, but the element 34, because this element is a hinge that divides two sides of the one piece mat material 32 (col. 4, ll, 29-32), as claimed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENA KOSANOVIC whose telephone number is (571)272-9059.  The examiner can normally be reached on Monday-Friday 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Art Unit 3762   
	091021